NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1796
                                       ___________

                              MOHAMMED TAJUDEEN,
                                          Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                             Respondent
                       ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A208-923-515)
                      Immigration Judge: Honorable Leo A. Finston
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 20, 2017

             Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                            (Opinion filed: October 20, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Mohammed Tajudeen has petitioned us to review a final order of removal. We

will dismiss the petition for lack of jurisdiction.

       Tajudeen, a native and citizen of Ghana, applied for asylum, withholding of

removal, and protection pursuant to the Convention Against Torture. Tajudeen feared

returning to Ghana because his Muslim religion prohibited homosexuality. He stated in

his application that he had been assaulted at his home because of his sexual orientation,

and that after the assault the local police advised him to move to a different community

for his safety. Tajudeen also included reports concerning human rights violations against

homosexuals in Ghana.

       On August 1, 2016, the Immigration Judge denied Tajudeen’s applications and

ordered him removed to Ghana. Tajudeen waived appeal of the IJ’s order, and no

documentation of any appeal to the Board of Immigration Appeals appears in the record.

The record shows, however, that sometime after he was ordered removed, Tajudeen

attempted to make some kind of filing before the immigration court in Elizabeth, New

Jersey. A September 8, 2016 notice of rejected filing appears in the record, and that

notice stated that Tajudeen needed to file his submission with the Board, not the

immigration court. The record does not show, and Tajudeen does not state, whether that

rejected filing had been intended to appeal the IJ’s removal order.

       On March 31, 2017, Tajudeen initiated review proceedings in this Court and

sought a stay of removal. In part, Tajudeen asserted that he had appealed to the Board on

or about August 20, 2016, and that the Board had denied his appeal. Tajudeen also filed
                                               2
a motion to remand. In that motion, he argued that his immigration proceedings should

be reopened because he “left out important facts” concerning his claim that he was

targeted in Ghana on the basis of his sexual orientation, and because he had obtained

additional evidence about human rights conditions in Ghana that he had not previously

presented. Tajudeen provides little detail about what comprises the evidence that he now

says is newly available. For its part, the government filed a motion to dismiss, arguing

that we lack jurisdiction to consider the petition for review because Tajudeen did not

exhaust his administrative remedies or timely appeal the removal order.

       After we denied Tajudeen’s motion for a stay of removal, the case proceeded to

briefing on the petition for review. Tajudeen’s informal brief asserts that he did not

understand the IJ’s question during the removal proceedings concerning whether he

wished to appeal to the Board. That brief also lists September 17, 2017, as the date of the

order that he appealed to the Board, although that date fell after the filing of the informal

brief and is likely a typographical error of some kind. The government responded,

arguing that even if Tajudeen had meant to appeal the IJ’s August 2, 2016 order in

September 2016, he did not do so on time, and did not otherwise exhaust his

administrative remedies. In support of that argument, the government observes that no

record of any appeal to the Board appears in the administrative record, which contradicts

Tajudeen’s assertion that he appealed to the Board on or around August 20, 2016.

       We have jurisdiction to review final orders of removal under 8 U.S.C. § 1252(a).

A party’s waiver of the right to appeal an IJ’s decision, or the failure to timely appeal the
                                              3
decision, renders it administratively final. See 8 C.F.R. § 1003.3(a)(1) (“A Notice of

Appeal may not be filed by any party who has waived appeal pursuant to § 1003.39.”);

8 C.F.R. § 1003.39 (“Except when certified to the Board, the decision of the Immigration

Judge becomes final upon waiver of appeal or upon expiration of the time to appeal if no

appeal is taken whichever occurs first.”). Furthermore, we have jurisdiction to review a

petition “only if the alien has exhausted all administrative remedies available to the alien

as of right.” 8 U.S.C. § 1252(d)(1); Hoxha v. Holder, 559 F.3d 157, 159 n.3 (3d Cir.

2009) (“[I]ssue exhaustion as required by § 1252(d)(1) is a jurisdictional rule.”). In

addition, a petition for review must be filed no later than 30 days after the date of a final

order of removal. 8 U.S.C. § 1252(b)(1); Vakker v. Att’y Gen., 519 F.3d 143, 146 (3d

Cir. 2008) (stating that the 30-day deadline is jurisdictional).

       Here, Tajudeen did not exhaust his remedies or timely appeal his final order of

removal. Even giving Tajudeen the benefit of the inference that he might have attempted

to appeal the IJ’s order in the rejected filing that he submitted to the immigration court

sometime before September 8, 2016, the record contains no evidence that Tajudeen ever

submitted an appeal to the Board itself. See 8 C.F.R. § 1003.38(b) (notice of appeal

“shall be filed directly with the Board of Immigration Appeals”). On this record, we

must conclude that we lack jurisdiction to consider the petition for review.

       The failure to appeal or otherwise exhaust administrative remedies discussed

above also bars our consideration of the issues that Tajudeen raises in his remand motion

because we lack jurisdiction over the petition for review. See 8 U.S.C. § 1252(d)(1).
                                              4
Consequently, we deny Tajudeen’s motion for remand. That said, Tajudeen may seek to

file a motion to reopen before the IJ requesting that the IJ consider the information set out

here in his petition for review and his motion to remand. Even if such a motion to reopen

were not timely, the IJ could exercise the authority to consider it sua sponte. See 8

C.F.R. § 1003.23(b)(1) (reopening by the IJ at any time).

       For the reasons discussed here, we grant the government’s motion to dismiss and

will dismiss the petition for review for lack of jurisdiction. Tajudeen’s second motion for

the appointment of counsel is denied.




                                             5